Title: General Orders, 6 October 1781
From: Washington, George
To: 


                  
                     
                     Head. Quarters before York saturday 6th October 1781.
                     Parole. York
                     C. signs Viomenil—Lincoln
                  
                  Officers of the day Tomorrow
                  Brigadier General ClintonColonel VoseMajor OlneyB. M. Fullerton.Lieutenant Colonel Dabneys regiment, the Delaware Detachment now doing duty with the third Maryland Regiment, and one hundred and sixty men which his Excellency Governor Nellson is requested to have selected from the Militia for the purpose, are to assist the Artillery during the present Operations, they will Encamp in the Park and take their orders from General Knox.
                  The Division Inspectors are to Mount as Majors of the Trenches, with their respective Major Generals.
                  Brigadier General Elbert is appointed Superintendant of the deposit of the Trenches and is to be Obeyed and respected as such in the execution of his functions defined in the 9th and subsequent Articles of the Regulations of this date for the service of the Trenches.
                  Major Galvan is appointed division Inspector to the Division Commanded by the Major General the Baron de Steuben.
                  The Commander in Chief congratulates the Army upon the late victory obtained over the Enemy at Eutau springs in south Carolina—He returns his warmest acknowledgements to General Greene for his admirable General Plann of operations, his Judicious dispositions on the present Occasion and the exemplary vigor with which he conducted their Execution—He requests him to communicate the most grateful expressions of his Esteem to the Gallant Officers and soldiers of whom he makes such Honorable mention for their conduct on the 8th of September—The National Military fame encreased by the atchievements of that day, entitle each individual who shared in them to the thanks of their Country.
                  General Green took upon this Occasion five hundred prisoners including the wounded which the Enemy lost on the field, and he supposes that their loss in killed and wounded exclusive of this, cou’d not be less than six hundred—His own loss in killed and wounded was about five hundred.
                  Regulations for the service of the siege
                  1 The service of the siege will be performed by Divisions alternately—the Fatigue men will first be detailed out of the Division and the remainder will form Battalions under their respective Commanders to guard the Trenches—the first night there will be an exception to this Rule—the first regiment of each Brigade will that Night form a Division—Commanded by Major General Lincoln.
    2d The divisions shall be warned for the Trenches, the preceding evening, and they are to furnish no guards when they mount the Trenches.
  3d No Officer or soldier of a Regiment Commanded for the Trenches will be excused from Mounting unless he be sick—the quarter guard of each regiment will alone remain in Camp.
  4th The Major General of the Division which Mounts, will be Major General of the Trenches—the Brigadiers will Mount with their Brigades.
 5th The General Officers of the Trenches will reconnoitre carefully all the Avenues, places of Arms and advantageous Angles, that he may determine in Consequence the order and position of the Troops, in case of attack.
 6 the Inspector of the Division which Mounts, will do the duty of Major of the Trenches—He will make the detail of the service of the troops during the Twenty four hours that he shall be there, and attend to the punctual observance of Orders.
  7 He will visit before hand all the Posts of the Trenches, and visit them again when the troops are posted there in order to make a state of them, and communicate promptly to each the orders of the General Officer: near whom he is to keep himself to receive them—Each Brigade to send to the General of the Trenches an orderly Officer.
 8. the Major of the Trenches will be instructed by the General Officers, of the Alarm posts in case of a Sally, and take care to inform the Troops of it.9th An officer of rank will be appointed by the Commander in chief to act as super intendant of the deposit of the Trenches, for the following important service during the whole siege vizt.  To take charge of all the sandbags Fascines, Gabions, Hurdles and other Materials deposited at the place which the Engeneers will appoint and keep an accurate state of them.
  10th He is to deliver the sand bags and necessary tools for the works, and take care that the tools are redelivered when they are no longer wanted.11th He will take care that there are Litters, and men ready to go with them to bring off the Wounded.
   12th  He is to count all the Detachments of fatigue men when they enter the Trenches and make a Report to the Adjutant General.
  13 He will give Billetts for taking from the deposits of Artillery the Ammunition which the troops in the Trenches may require.
  14th He will Transmit a daily report to the Adjutant General of all the orders and Certificates that he shall have given, as well as a state of the Deposits which shall have been committed to his care.
  l5th He will likewise Transmit to the Adjutant General a return regimentally digested of the killed and wounded.
  l6 He will above all watch over every thing which relates to order and regularity in the Trenches, except in the disposition of the Troops—which is the particular province of the Major of the trenches.
 17 The Trenches shall be relieved every Twenty four hours unless a particular order to the contrary by the Generals in which case the relief shall be in the rear of the others.
   18. The General having fixed the hour for Mounting the Trenches, and the parade for assembling the Reliefs to be on the ground sufficiently before hand to give the General Officers and Adjutant General time for inspection.
   19th When the Troops shall have arrived the Major of the Trenches shall form them in the order in which they are to occupy the Trenches.
20th Each Brigade previous to entering the Trenches, will form a picquet to consist of one Captain one subaltern, three serjeants and fifty Rank and file to be posted and employed as the General Officers may think proper—the remainder of the brigade will be formed in the common order.
   21 The Drums are to be equally distributed in front and rear of the brigade One only will March with each Picquett that may be detached in the Trenches.
   22d Each Battalion will send previous to the Relieving hour an orderly man to the tail of the Trenches to conduct the troops that are to relieve them.
 23d The Major of the trenches will distribute the orderly men in such manner as that they may conduct each relieving Corps directly to the post which it is to Occupy.
  24th When the relieving Troops arrive, those who dismount will cede them the side nearest the Epaulment.
   25 All the troops either relieving or relieved will March with Drums beating, Colours flying and carry Arms to the place from whence they are to file off when they will support their Arms.
 26 When the Troops shall have taken there post in the trenches, the standard bearer will plant their standards upon the Epaulments and sentries will be posted with proper intervals, with orders to give Notice of whatever they may see coming out from the place and of the shells that may be thrown by the Enimy, but no notice to be given or any movement to be made for Cannon shot.
   27. Sand-bags will be desposed on the Epaulments of the Trenches, to cover the sentries.
 28 The Officers will cause each soldier to work in his place to enlarge the trench and strengthen the Epaulments.
  29th  No honor to be rendered in the Trenches when the Commander in Chief and General Officers of the Trenches visit them—the soldiers will stand to their Arms facing the Epaulment and ready to mount the banquet.
  30 When the Troops retire from the Trenches, they will March in reversed Columns.
  31. When the troops are out of the Trenches, the Commanding Officers of brigades will halt them in order to collect them and give time for the Junction of detached Picquetts.
   32 The said Officers will examine whether any person be missing, and reconduct his Command in good and compact order to Camp—suffering no straggler to precede the main Body.
  33. The Infantry are to make the Number of Gabions &ca ordered them.
 34 The Gabions are to be three feet high including the end of the Picquetts which are to enter the ground—they are to have two feet and a half diameter and be formed of Nine Picquetts, each of two and a half inches circumference interlaced with branchery, striped of leaves to be equally closed at top and bottom, in order that they may not be larger at one end than the other.
 35 Hurdles shall be six feet long and three feet wide and shall be made of Nine Picketts, each of two inches and a half to three inches circumference, equally distant from each other and interwoven with stronger Branchery than that employed for the Gabions.
   36 The Fascines are to be six feet long and six inches through, to be made of branchery, the twigs of which are to be crossed, to be bound with Withs at each end and in the middle, to each fascine, three picketts of three feet long and two or three inches diameter.
 37 The Brigades shall always have at the head of their Camp, the stated Number of fascines which they will replace in proportion as they are used.
    38 The Commandants of Corps shall be responsible for the observance of the demensions of the Materials employed in the trenches, inattention in this point being very pernicious to the service.
 39 Each soldier going to the Trenches either to mount Guard or Work shall take with him a fascine to be left at the Deposit of the Trenches.
  40 The number of fatigue men Ordered shall be punctually furnished, they shall be conducted by an Officer of each regiment to the rendezvous where the brigade Major will see them, and the Officer appointed to superintend the detail of the siege (as mentioned in the 9th & 12th Articles will see them enter the Trenches and count them.
 41 When the fatigue men enter the trenches, the Officers will march agreeable to the Regulations of the Army—Each fatigue man will take his tool at the Deposit and if they are armed they will leave them piled under the Guard of a sentry.
   42 Each Commandant of a squad shall be charged with making the soldiers which compose it work, and with keeping them in order, the serjeants shall take care of two squads and the Officers of the Totality, but the Captain shall be more particularly charged with the first and the Lieutenant with the second Division.
  43. The fatigue men are to March near each other and Observe the greatest silence when the Engineers place them.
   44 The Officers who Command the fatigue parties will be constantly with their detachments and exactly observe the directions of the Engineers.
 45. When the work is Commenced they are to walk constantly along their detachments to make the soldiers perform their duty obliging them to cover themselves with alacrity and afterwards to perfect the work.
  46 The Officers of covering parties will cause their soldiers to sit down, hinder them from quitting their Musquetts which they are to hold before them, the butt on the ground.
  47 The advanced posts of such Detachments as are Commanded by Non Commissioned Officers will remain prostrate untill the trench is sufficiently deep to cover a man to the waist—when the Detachments with their advanced Posts will retire into the trenches, to Occupy the Head of the Work which shall have been made.
   48. In the saps, Batteries and other places adjacent to the deposits of powder no soldier is to be permitted to smoke.
49 In case of a sally, the Fatigue men are to retire briskly into some part of the Trenches where they may not embarrass the Troops—they are to retire in preference to the place where their Arms were lodged.
   50 The Troops will march briskly out of the Trenches and repair to the place of Arms, batteries, angles and Avenues which shall have been designated to them from whence they may defend it more advantageously and take the enemy in reverse or flank—taking particular care not to occupy the banquet for the defence of the Epaulment: but always to post themselves in the reverse of the Trenches.
 51. During the sally all the Batteries will direct their fire upon the front of attack in order to disperse the besieged.
   52d When the troops shall have repulsed the Enemy, they are not to pressure them but wait the orders of their General Officer to resume their posts in the Trenches.
  53d As soon as the attack is finished, the Officers of fatigue will reconduct their detachments to Work and call the rolle, that any absent soldiers may be punished at return to Camp.
  54 At the hour for withdrawing the fatigue, the Detachments are to return in good order and the Officers are to report to the Commandant of the Regiment what has been the conduct of the soldiers.
   
  55 Besides the fatigue men of the trenches a sufficient detachment shall be given to the superintendant of the Deposit in the Trenches whose service shall be for twenty four hours: this officer is to employ them in collecting the tools, in making the different distributions, in going with the Litters, and bringing the wounded to the hospital of first dressings.
Some Rum being arrived an issue of one Jill ⅌ man to all noncommissioned officers and privates will be made this afternoon at three ô clock near Major General Steuben’s Marquee on Returns signed by the officers commanding brigades—and one week’s allowance of Spirits to officers agreeably to the General Orders of August 80 will be issued tomorrow morning at eight ô clock on regimental returns to be signed by the respective Colonels or officers commanding regiments at the Magazine near the Commissary General’s tents; those who neglect sending proper returns will have only themselves to blame if they lose their dividend on this occasion.
                  Half after eight ô clock in the morning in future to be the orderly hour, at which time the General Officers and Heads of Departments are to make their Reports at Head Quarters.
                  The Quarter Masters of Brigades and Corps are to make returns of all their Camp equipage to the Quarter Master General tomorrow.
               